Citation Nr: 1518329	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  10-08 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for heart disease, to include as due to herbicide exposure, for accrued benefits purposes.

2.  Entitlement to service connection for a lung disorder, for accrued benefits purposes.

3.  Entitlement to service connection for the cause of the Veteran's death.

4.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1974.  The Veteran died on January [redacted], 2009, and the appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In January 2015, a videoconference hearing was held before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is of record.

The issues of entitlement to service connection for the cause of the Veteran's death and entitlement to burial benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the time of the Veteran's death, claims for service connection for heart disease and a lung disorder were pending.

2.  The evidence of record at the time of the Veteran's death preponderated against a finding that heart disease manifested in service or was otherwise related to service, to include as due to exposure to herbicides in Vietnam.

3.  The evidence of record at the time of the Veteran's death preponderated against a finding that a lung disorder other than asthma manifested in service or was otherwise related to service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for heart disease, to include as due to herbicide exposure, for the purposes of accrued benefits is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2014).

2.  Entitlement to service connection for a lung disorder other than asthma, for the purposes of accrued benefits, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

Under the VCAA, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, the RO sent the appellant a letter in July 2009 informing her of the RO's decision regarding the claims on appeal.  Although a pre-decision letter does not appear to have been sent to the appellant, statements made by the appellant and her representative during the course of the appeal, as well as during the January 2015 Board hearing, show actual knowledge of the required information.  As such, the Board finds that VA has satisfied its duty to notify in this matter.  See Pelegrini, 18 Vet. App. at 121.  During the January 2015 hearing, the appellant waived RO review of new evidence.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

Here, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the appellant's claims.  Service treatment records, post-service private and VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with this claim.  Moreover, as noted in greater detail below, the appellant must rely on the evidence of record at the time of the Veteran's death in order to be successful in her claims.  There is no indication of any other outstanding VA or Federal records which have not been obtained, and the appellant is legally precluded from providing new evidence in support of her claims for accrued benefits.

During the January 2015 Board hearing, the undersigned AVLJ clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the appellant's claims.  The actions of the AVLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The matters on appeal are thus ready to be considered on the merits.

Law & Analysis

As the Veteran's surviving spouse, the appellant contends that she is entitled to service connection for heart disease and for a lung disorder, for accrued benefits purposes.

Accrued benefits include those the Veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Upon the death of a veteran, any accrued benefits are payable to his spouse, or to others if he or she is not alive.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  Only evidence contained in the claims file at the time of the veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.  In this regard, a claim for Dependency and Indemnity Compensation (DIC) by a surviving spouse is deemed to include a claim for any accrued benefits.  38 C.F.R. §§ 3.1000(c), 3.152(b).  Here, the appellant met this requirement by filing her claim for DIC in February 2009.  In addition, the veteran must have had a claim pending for such benefits at the time of his or her death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998); Zevalkink v. Brown, 6 Vet. App. 483 (1994), aff'd 102 F.3d 1236 (Fed. Cir. 1996).  This element has been met as well.  The Veteran had filed claims for service connection for heart disease and for a lung disorder in November 2008, prior to his death.  The Veteran's claims for service connection were therefore pending at the time of his death.  See 38 C.F.R. § 3.160(c) (2008) (defining "pending claim" as an application that has not been finally adjudicated); 38 C.F.R. § 3.160(d) (2008) (defining "finally adjudicated claim" as one that has been allowed or disallowed by the agency of original jurisdiction and become final by expiration of the one-year period after date of notice or by denial on appellate review).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including cardiovascular disease and bronchiectasis, if the disease is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In addition, veterans who (like the Veteran in this case), during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active service and has contracted an enumerated disease (of the diseases listed below) to a degree of 10 percent or more at any time after service, the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(e).

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus type II, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318.

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Heart Disease

After a careful review of the available evidence, the Board finds that the evidence of record at the time of the Veteran's death preponderated against a finding that heart disease manifested during service or was otherwise related to service, to include due to exposure to herbicides in the Republic of Vietnam.

Service treatment records showed that the Veteran's heart and vascular system were normal at his induction examination, in January 1953.  At that time, he denied pain or pressure in his chest, palpitation or pounding heart, and abnormal blood pressure.  In October and November 1958, the Veteran complained of sudden onset acute left anterior chest pain, with stabbing pain running from his back to his sternum that was greatly enhanced by movement.  He reported no history of chest pain or trauma.  The examiner's impression was painful anterior chest wall syndrome, cause unknown, with possible myositis.  No indications of heart disease were noted, and subsequent examinations indicate that the symptoms resolved.

Several examinations and chest X-rays were performed from 1960 until the Veteran's separation which yielded largely unremarkable results.  For example, examinations in March 1955, December 1957, June 1961, October 1966, November 1968, and June 1970 revealed that the Veteran's chest and vascular system were normal.  Likewise, chest X-rays in August 1960, February 1964, October 1966, April 1967, November 1968, and June 1971 were all negative for cardiac disease.  In May 1970, electrocardiographic testing (EKG) revealed sinus variation and tachycardia but no evidence of disease.  A subsequent EKG, undertaken in September 1973, indicated normal tracing.

During the Veteran's separation examination, in October 1973, generalized arteriosclerosis was noted, which the examiner indicated was manifested by grade 1-2 light reflex changes.  However, no additional explanation or rationale was provided regarding the severity or etiology of the arteriosclerosis, and a clinical evaluation of the heart was normal.  In his separation questionnaire, the Veteran denied having heart trouble, pain or pressure in his chest, palpitation or pounding heart, and abnormal blood pressure.

In January 1975, a VA examination was performed.  The Veteran denied a history of cardiovascular disease or treatment.  An EKG revealed possible right ventricular enlargement with an impression of arteriosclerosis; however, a chest X-ray was normal.  On examination, blood pressure was 122/82 and pulse and apical rates were regular.  Jugular venous pressure was normal, carotid and peripheral pulses were present and of satisfactory amplitude, and there was no cardiomegaly to percussion.  Heart tones were normal, and no murmurs, cyanosis, pallor, or edema was observed.  The examiner noted that the cardiovascular system was "entirely asymptomatic."  Based on the examination findings, the examiner concluded that there was "insufficient evidence at present to warrant a diagnosis of arteriosclerotic cardiovascular disease."

In September 1976, the Veteran sought treatment for chest pain.  A chest X-ray and an EKG were performed, with the results being within normal limits.  No other heart-related symptoms were noted, and the impression was costochondritis, or inflammation of the cartilage between the ribs and the sternum.  See Dorland's Illustrated Medical Dictionary 423 (32nd ed. 2012).  A VA examination was performed in August 1980 during which the Veteran complained of shortness of breath, but which otherwise revealed no heart-related complaints or symptoms.  (With regard to the shortness of breath, the examiner noted that the Veteran had a history of asthma and associated breathing problems.)  An August 1980 chest X-ray was normal.

The record also included treatment notes from a private oncologist, beginning in May 2007, relating to the Veteran's treatment at that time for prostate cancer.  A May 2007 initial consultation note reflected that the Veteran had a history of septal defect (repaired), hypertension, and atrial fibrillation.  Upon examining the heart, regular rate and rhythm was observed.  An August 2007 EKG reflected atrial fibrillation with left axis deviation and nonspecific anterior T-wave changes.  No information was provided as to onset or etiology of these conditions.

As noted above, the medical evidence of record at the time of the Veteran's death included impressions of generalized arteriosclerosis.  However, in light of the January 1975 VA examiner's assessment of the Veteran's cardiovascular symptomatology, the Board finds that the medical and lay evidence was insufficient to demonstrate a link between heart disease and service.  The Board also finds that the evidence of record at the time of the Veteran's death indicates he did not have ischemic heart disease.  

Notably, the January 1975 examination report concluded, following an in-person examination, chest X-ray, and EKG, that the Veteran's cardiovascular system was "entirely asymptomatic."  The examiner then stated that the available evidence was "insufficient" to warrant a diagnosis of arteriosclerotic cardiovascular disease.  As the January 1975 VA examination report was prepared by a medical professional, and was based on an in-person examination and review of the claims folder, the Board finds it to be the most probative evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008); Schertz v. Shinseki, 26 Vet. App. 362, 369 (2013) (medical professionals are presumed competent).  Moreover, the remaining medical evidence prior to the oncology reports from the 2000s, including the October 1973 separation examination, reflected no diagnoses of heart disease, and thus did not controvert the examiner's conclusion.  Although the oncology records indicated a history of atrial fibrillation, septal defect, and hypertension, they did not indicate date of onset or provide any information regarding nexus to service, nor did they identify any ischemic heart disease.  

With regard to lay evidence, the Board also notes that the Veteran denied any heart trouble or associated symptoms in his October 1973 separation questionnaire, as well as during the January 1975 examination, and subsequent medical records from the late 1970s revealed no complaints of heart-related symptoms.  Thus, the Veteran's credible lay statements regarding his heart-related symptomatology are consistent with the medical evidence discussed above.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent only when it regards the features or symptoms of an injury or illness).

Consequently, the Board finds that the most probative evidence of record at the time of the Veteran's death preponderated against the claim that heart disease was manifest during service, within one year of separation, or continuously since separation.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (regarding service connection for chronic diseases).  Likewise, although the Veteran was presumed to have been exposed to herbicides, there was no evidence at the time of his death which demonstrated ischemic heart disease.

Therefore, service connection for heart disease, for accrued benefits purposes, is not warranted on either a direct basis or presumptively, as either a chronic disease or as due to herbicide exposure.

Lung Disorder

After a careful review of the available evidence, the Board finds that the evidence of record at the time of the Veteran's death preponderated against a finding that a lung disorder, as distinct from previously service-connected asthma, manifested in service or was otherwise related to service.

Service treatment records reflected a history of bronchial asthma and allergic rhinitis during the Veteran's period of active duty.  Service connection was awarded for asthma during the Veteran's lifetime.

At the Veteran's induction examination, in January 1953, the examiner noted a history of hay fever.  Thereafter, service treatment notes included frequent complaints of coughing, wheezing, and difficulty breathing-symptoms which were attributable to allergies and longstanding obstructive pulmonary disease, namely asthma.  In addition, service records contained an undated chest X-ray showing small linear densities in the right costophrenic angles, indicated by the examiner as probably representing congested interlobular lymphatics.  At that time, the examiner noted that the Veteran's lungs were otherwise clear.  Chest X-rays obtained in August 1960, February 1964, October 1966, April 1967, and November 1968 were negative for lung disease.

In March 1971, an allergy clinic note revealed that the Veteran had asthmatic attacks since 1967, with shortness of breath and wheezing.  The Veteran reported a history of rhinitis and conjunctivitis since the ages of 16 or 17.  The examiner noted that the Veteran's medical history was otherwise "essentially negative."  An examination of the chest revealed an occasional scattered wheeze.  The impression was allergic rhinitis (seasonal), and bronchial asthma, probably allergic in etiology.  A June 1971 chest X-ray was normal.

At separation, in October 1973, the Veteran was again seen at the allergy clinic.  The examiner noted a history of allergic rhinitis and reactive airway disease (asthma).  A provisional diagnosis of chronic obstructive pulmonary disorder (COPD) related to allergies was noted.  The impression was hay fever and bronchial asthma, unchanged, controlled with treatment.  Also in October 1973, a pulmonary function test (PFT) was performed, revealing some early notching and roughening throughout the expiratory curve.  A long history of COPD was also noted.  However, the PFT results showed normal flow volume loop, airway resistance, lung compartments, and oxygenation.  The impression was "normal pulmonary function studies."

The Veteran was also seen at the tuberculosis clinic in October 1973.  The examiner confirmed a history of obstructive airway disease, and on examination no wheezing, rales, or rhonchi were observed.  Percussion of the lungs was normal, and the Veteran had a negative tuberculin skin test.  The impression was asthmatic bronchitis, currently stable and quiescent.

In January 1975, a VA examination was performed.  The Veteran gave a history of recurrent, episodic shortness of breath, wheezing, and tightness in his chest-symptoms that he claimed were brought on by strenuous effort and cold air, and which increased during pollen season.  He reported obtaining relief from such symptoms with medication.  No unusual incidents of respiratory infections were noted.  On examination, respiratory excursions were bilaterally equal and adequate, the chest was symmetrical, diaphragms appeared to move well, and the chest was normally resonant throughout.  Breath sounds were very minimal and accentuated, and no rales, wheezes, or rhonchi were observed.  A PFT was performed.  Based on these results, the examiner indicated a diagnosis of bronchial asthma, therapeutically controlled.

Subsequently, a September 1976 chest X-ray was normal.  At that time, an examination of the lungs revealed that the lungs were clear.  In April 1979, the Veteran complained of shortness of breath on exertion.  A chest X-ray indicated a left midlung nodule.  (The examiner also noted that the Veteran had a 20 pack-year smoking history.)  An impression of possible bronchopulmonary aspergillosis was noted, although the examiner indicated that aspergillosis had not been identified in his sputum.  A May 1979 pathology report confirmed a left hilar enlargement, but testing was negative for malignant growth in the lungs.  Thereafter, an allergy clinic note indicated an impression of moderate obstructive bronchopulmonary disease.

From January to May 1980, the Veteran continued to receive VA treatment for respiratory symptoms, including coughing, wheezing, and shortness of breath.  The overall impression was bronchial asthma combined with allergic rhinitis.  A February 1980 sinus X-ray also revealed bilateral max sinusitis.

In August 1980, another VA examination was performed.  The Veteran reported having breathing problems over the past several months, including shortness of breath, intermittent wheezing, and a general feeling of malaise.  He reported having asthma for the past 20 years, noting that his last asthma attack was six weeks prior.  On examination, the Veteran did not appear to be in respiratory distress, and the lungs were clear to percussion and auscultation without any evidence of wheezing, rales, or moisture.  The impression was a history of asthma, manifested by shortness of breath and wheezing, which was responsive to medication.  The examiner also noted that PFT findings were indicative of early obstructive lung disease.

Private oncology notes relating to the Veteran's treatment for prostate cancer included a May 2007 initial consultation note in which the examiner reported that the Veteran had a history of COPD with interstitial lung disease.  On examination, the Veteran exhibited decreased breath sounds bilaterally.  In August 2007, a treatment note indicated that his lungs were clear.

Having carefully reviewed all the evidence of record at the time of the Veteran's death, the Board finds that there is no proof of a respiratory disorder that is distinct from the Veteran's already service-connected asthma.  Consequently, service connection for accrued benefits purposes is not warranted.

As noted above, service treatment records clearly demonstrated a history of asthma (also characterized as bronchial asthma and obstructive airway disease), and allergic rhinitis.  Post-service medical records confirmed this history and symptomatology.  The January 1975 VA examination report demonstrated no history of respiratory disease or infection beyond asthma and allergies, and the examiner concluded that the Veteran's respiratory symptoms were attributable to bronchial asthma.  Thereafter, the August 1980 VA examination report confirmed these findings, noting that the Veteran's symptoms were consistent with asthma and early obstructive lung disease, manifested by shortness of breath and wheezing.  Although the record includes reports of a left midlung nodule, the subsequent pathology report indicated that the growth was not malignant, and no other diagnosis was provided.

The Board finds that the expert medical opinions from the January 1975 and August 1980 VA examinations are entitled to the most probative weight, as they were provided after a review of the pertinent evidence and medical history, including the lay contentions, diagnostic testing, and medical literature.  Moreover, both examiners supported their findings with a clear rationale.  Nieves-Rodriguez, 22 Vet. App. at 300-01.  Both examiners concluded that the Veteran's respiratory symptoms were attributable to bronchial asthma, for which he was already in receipt of service connection, and allergies.  As the Board accepts these findings, a separate award of service connection for respiratory disorder would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).  Lastly, the Board notes that service connection is not warranted on a presumptive basis for a chronic disease, as the record contained no diagnosis of bronchiectasis in service or within one year of discharge.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In sum, the evidence of record at the time of the Veteran's death deemed most probative by the Board demonstrated that a lung disorder, apart from asthma, did not manifest in service and was not otherwise related to service.  As the preponderance of the evidence is against the appellant's claims, the benefit-of-the-doubt doctrine is not applicable, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for heart disease, for accrued benefits purposes, is denied.

Entitlement to service connection for a lung disorder, for accrued benefits purposes, is denied.



REMAND

Although the Board regrets the additional delay, the issues of service connection for cause of the Veteran's death and entitlement to burial benefits must be remanded for further evidentiary development.

The Veteran died in January 2009.  The death certificate indicates that the immediate cause of death was ischemic stroke.  During the January 2015 Board hearing, the appellant averred that there was a possible causal connection between the fatal ischemic stroke and a blood clot that may have originated in either the Veteran's heart or his prostate-the latter possibly due to service-connected prostate cancer.  The appellant also asserted that the Veteran's service-connected diabetes mellitus type II may have increased the risk of ischemic stroke.

The record includes a June 2009 VA medical opinion in which a physician, after reviewing the evidence of record, concluded that the Veteran's ischemic stroke was secondary to cerebrovascular disease that developed long after his discharge from service.  However, the opinion did not specifically discuss a possible causal relationship between the fatal ischemic stroke and service-connected prostate cancer or diabetes mellitus type II.  As the Board lacks the expertise to render a medical determination with regard to these questions, a remand is required to further develop these theories regarding the cause of the Veteran's death.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Lastly, the Board notes that the appellant submitted an application for burial benefits in September 2011.  Although applications for nonservice-connected burial benefits must be submitted within two years of the Veteran's burial, this time limit does not apply to claims for service-connected burial benefits.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  As the appellant's application for burial benefits is intertwined with her claim of service connection for the cause of the Veteran's death, a decision with respect to burial benefits should be held in abeyance, pending additional development and readjudication of her claim for service connection for the cause of the Veteran's death.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a medical opinion as to the etiological or causal relationship between the Veteran's immediate cause of death and his service-connected prostate cancer and diabetes mellitus type II.

The claims folder should be made available to the examiner.  The examiner should specifically address the following question:

What were the contributing conditions leading to the primary/immediate cause(s) of the Veteran's death?  If the Veteran's service-connected prostate cancer, diabetes mellitus type II, or other service-connected disability aggravated, contributed to, or accelerated any fatal pathology, the reviewer should state to what extent the disability did so.

The examiner should identify the information on which the opinions are based. The opinions should include a detailed explanation as to all medical conclusions rendered.

2.  Upon completion of the above actions, the AOJ should readjudicate the claim for service connection for the cause of the Veteran's death and also for entitlement to service-connected burial benefits.  If any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


